Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments as filed 07/28/2022 are entered.
In light of amendments, the examiner holds the Double Patenting Rejection to be held in abeyance till rejections under 35 USC 112, 102 and/or 103 per record are resolved.
It is friendly reminded that the Terminal Disclaimer must be filed for all affected claims in order for issuance of an Allowability Notice.
Claim 1 has been amended to include subject matter of the original claim 13, indicated on record as allowable subject matter, as such claim 1 through claim 14 are found novel over prior art, and would be allowable upon filing of the Terminal Disclaimer. 
Claim 19-20 were previously indicated having allowable subject matter.  The claim 15 however have since replaced certain limitations with newly added limitations (See 07/28/2022 – claim 19).  As such, the Examiner withdraws indication of allowable subject matter. Claim 19-20 would be subject new search and consideration as necessitated by Amendments. 
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Imaging component. 
Navigation component. 
Geolocation component. 
Inertial management component. 
Deblurring component.
High resolution component.
Monitoring component.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (except on claims in which they are particularly specified in specific structures), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

A The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The Instant Claims
US Patent 10873831
15. An unmanned aerial vehicle, including: an imaging component configured to acquire image data of an area being monitored, wherein the imaging component includes: an imaging device configured to acquire image data of the area; and a deblurring component configured to remove distortion from the image data acquired by the imaging device using inertial data of the unmanned aerial vehicle synchronized with the image data acquisition by the imaging device; and a high resolution component configured to generate a high resolution image by combining a plurality of images acquired by the imaging device, wherein the high resolution image has a resolution at least forty percent higher than a resolution of the plurality of images acquired by the imaging device
a navigation component configured to navigate the unmanned aerial vehicle to an image acquisition geographic location suitable for acquiring the image data of the area being monitored; and a geolocation component configured to determine a real-world geographic location of the unmanned aerial vehicle to an accuracy of five centimeters or less when the imaging component acquires the image data, wherein geolocation data corresponding to the real-world geographic location is stored with image data acquired by the imaging component as observation data for the area being monitored.
15. An unmanned aerial vehicle, including: an imaging component configured to acquire image data of an area being monitored, wherein the imaging component includes: an imaging device configured to acquire image data of the area; and a deblurring component configured to remove distortion from the image data acquired by the imaging device using inertial data of the unmanned aerial vehicle synchronized with the image data acquisition by the imaging device; 







a navigation component configured to navigate the unmanned aerial vehicle to an image acquisition geographic location suitable for acquiring the image data of the area being monitored; and a geolocation component configured to determine a real-world geographic location of the unmanned aerial vehicle to an accuracy of five centimeters or less when the imaging component acquires the image data, wherein geolocation data corresponding to the real-world geographic location is stored with image data acquired by the imaging component as observation data for the area being monitored.
16. The unmanned aerial vehicle of claim 15, wherein the geolocation component further includes an inertial management component, wherein the inertial management component uses data from a plurality of sensors to further refine the real-world geographic location to an accuracy of one centimeter or less.
16. The unmanned aerial vehicle of claim 15, wherein the geolocation component further includes an inertial management component, wherein the inertial management component uses data from a plurality of sensors to further refine the real-world geographic location to an accuracy of one centimeter or less.
17. The unmanned aerial vehicle of claim 15, further comprising a monitoring component configured to compare the image data to previously acquired image data using the geolocation data for the image data and the previously acquired image data and generate defect data for each defect found as a result of the image data comparison.
17. The unmanned aerial vehicle of claim 15, further comprising a monitoring component configured to compare the image data to previously acquired image data using the geolocation data for the image data and the previously acquired image data and generate defect data for each defect found as a result of the image data comparison.
18. The unmanned aerial vehicle of claim 15, further comprising a monitoring component configured to autonomously route the unmanned mobile observation device along a pre-determined route to acquire observation data for the area.
18. The unmanned aerial vehicle of claim 15, further comprising a monitoring component configured to autonomously route the unmanned mobile observation device along a pre-determined route to acquire observation data for the area.
A system for monitoring a railroad, the system comprising: a set of unmanned aerial vehicles, including: an imaging component configured to acquire image data of the railroad, wherein the imaging component includes: an imaging device configured to acquire image data of the railroad; and a deblurring component configured to remove distortion from the image data acquired by the imaging device using inertial data of the unmanned aerial vehicle synchronized with the image data acquisition by the imaging device;
 a navigation component configured to navigate the unmanned aerial vehicle to an image acquisition geographic location suitable for acquiring the image data of the railroad; a geolocation component configured to determine a real-world geographic location of the unmanned aerial vehicle to an accuracy of five centimeter or less when the imaging component acquires the image data, wherein geolocation data corresponding to the real-world geographic location is stored with image data acquired by the imaging component as observation data for the railroad; 
and a sensitive area management system manages the set of unmanned aerial vehicles to acquire the observation data for the railroad.
19. A system for managing a sensitive area, the system comprising: an unmanned aerial vehicle, including: an imaging component configured to acquire image data of an area being monitored, wherein the imaging component includes: an imaging device configured to acquire image data of the area; and a deblurring component configured to remove distortion from the image data acquired by the imaging device using inertial data of the unmanned aerial vehicle synchronized with the image data acquisition by the imaging device; a navigation component configured to navigate the unmanned aerial vehicle to an image acquisition geographic location suitable for acquiring the image data of the area being monitored; a geolocation component configured to determine a real-world geographic location of the unmanned aerial vehicle to an accuracy of one centimeter or less when the imaging component acquires the image data, wherein geolocation data corresponding to the real-world geographic location is stored with image data acquired by the imaging component as observation data for the area being monitored; and a monitoring component configured to compare the image data to previously acquired image data using the geolocation data for the image data and the previously acquired image data and generate defect data for each defect found as a result of the image data comparison; and a sensitive area management system that schedules personnel based on the defect data.
20. The system of claim 19, wherein at least one of the set of unmanned aerial vehicles further includes a monitoring component configured to compare the image data to previously acquired image data using the geolocation data for the image data and the previously Serial No. 17/129,659Page 8 of 13acquired image data and qenerate defect data for each defect found as a result of the image data comparison (See the patent’s claim 19)



Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 10873831 in view of Aiso (US 2005/0163402).

Regarding the instant claim 15: 
While the patent claim’s 15 does not recite or teach “and a high resolution component configured to generate a high resolution image by combining a plurality of images acquired by the imaging device, wherein the high resolution image has a resolution at least forty percent higher than a resolution of the plurality of images acquired by the imaging device”, however the technical feature of combining a plurality of lower resolution images to generate a higher resolution image is well known in the field of image processing for improved details. 
Aiso in at least Abstract,  ¶0126, discloses higher resolution image (can be 1.5 times more in pixel density) can be obtained by circuitry configured to combine a plurality of images previously acquired by an imaging apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that, the instant invention can incorporate Aiso’s method/device of improving image resolution by combining a plurality of lower resolution images.  Higher resolution results are often highly desired for depicting data with higher details, and thus improving practicality in fields such as medical and surveillance as an example.
Dependent claims of the instant claim 15 are shown as near verbatim with their respective mappings as shown above.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 10873831 in view of Graetz et al. (US 2019/0054937)

Regarding the instant claim 19:
While the Patent does not explicitly disclose the monitored area being a rail road system, however the recited “railroad” is merely a very specific application of the area monitoring system disclosed by claim 19 of the patent. A rail road system has concerns with at least safety elements for cargos and passengers’ lives, as such classified as sensitive areas, thus falling under the scope of the Patent’s claim.  Morever, Graetz et al. (US 2019/0054937) in at least Abstract, ¶0105, 0106, 0072 discloses a railroad managing system that manages a fleet of UAV to surveil/monitoring the rail system.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of the Patent can be used to monitor a rail road system. Graetz discloses in ¶0004 that such an implementation can provides several benefits such as effective surveillance with reduced risks for human operators.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10873831. 
The Instant Claims
U.S. Patent No. 10873831
1. A system comprising: an unmanned mobile observation device, the unmanned mobile monitoring device including: an imaging component configured to acquire image data of an improvement being monitored; a navigation component configured to navigate the unmanned mobile observation device to an image acquisition geographic location suitable for acquiring the image data of the improvement being monitored; and a geolocation component configured to determine a real-world geographic location of the unmanned mobile observation device to an accuracy of five centimeters or less when the imaging component acquires the image data, wherein geolocation data corresponding to the real-world geographic location is stored with image data acquired by the imaging component as observation data for the improvement being monitored. Regarding: “and a monitoring component configured to compare the image data to previously acquired image data using the geolocation data for the image data and the previously acquired image data and generate defect data for each defect resulting in a change to an appearance of the improvement being monitored found as a result of the image data comparison”, See the patent’s claim 13.

1. A system comprising: an unmanned mobile observation device, the unmanned mobile monitoring device including: an imaging component configured to acquire image data of an improvement being monitored; a navigation component configured to determine a real-world geographic location of the unmanned mobile observation device and navigate the unmanned mobile observation device to an image acquisition geographic location suitable for acquiring the image data of the improvement being monitored; and a geolocation component configured to determine a real-world geographic location of the unmanned mobile observation device to an accuracy of five centimeters or less when the imaging component acquires the image data, wherein the geolocation component is configured to automatically refine an accuracy of the determined real-world geographic location using correction signal data acquired from a real-world geographic location signal source, and wherein geolocation data corresponding to the real-world geographic location is stored with image data acquired by the imaging component as observation data for the improvement being monitored
13. The system of claim 1 further comprising a sensitive area management system that manages deployment of the unmanned mobile observation device to acquire the observation data for the improvement being monitored
As apparent in claim 1 of the Patent, the unmanned device is unmanned, and thus must be controlled by a management system that manages how they are being launched, maneuvered and operated.


Claims 2-12, and 14 appear verbatim with the respective corresponding claims 2-13, and 14 of the Patents, and thus are anticipated by said claims.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) 1/13 of the Patent contains each and every limitations of the instant claim 1, despite the instant claim 1 does not have some of the Patent claim’s limitation.  In other word, the instant claim 1 is anticipated by the Patent claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethke et al. (US 2017/0192418) in view of Hippelein et al. (US 2019/004156) and  in view of Graetz et al. (US 2019/0054937)
.

As to claim 19:
Bethke disclsoes system for monitoring an area, the system comprising: one or more unmanned aerial vehicles, including: an imaging component configured to acquire image data of the area, wherein the imaging component includes: an imaging device configured to acquire image data of the area (¶0004, using one or more camera to obtain image data of a structure under  inspection by the UAV); and a deblurring component configured to remove distortion from the image data acquired by the imaging device using inertial data of the unmanned aerial vehicle synchronized with the image data acquisition by the imaging device;
 a navigation component (¶0061, navigation device) configured to navigate the unmanned aerial vehicle to an image acquisition geographic location suitable for acquiring the image data of the area (See ¶0048, 0060-0062, the UAV receives one or more waypoint (a set of coordinates in a flight plan) from which to perform inspection, i.e. taking pictures and obtain other sensor data); a geolocation component configured to determine a real-world geographic location of the unmanned aerial vehicle when the imaging component acquires the image data, wherein geolocation data corresponding to the real-world geographic location is stored with image data acquired by the imaging component as observation data for the an area; (See ¶0063, the UAV determines its location)
and a sensitive area management system manages the set of unmanned aerial vehicles to acquire the observation data for the area. (See abstract)
Bethke however does not explicitly mentioning the location determination of the UAV being of an accuracy of five centimeters or less.  However, such a feature is well-established in the art, as evidenced in Hippelein’s disclosure.

Hippelein, in a related field, discloses imaging capturing process using drones wherein UAV can achieve accuracy of an inch or less with the established flight plans associated with the structure inspection. (See ¶0019).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Bethke’s system would incorporate the high-accuracy standard from Hippelein. Such implementation allows for precise and accuracy inspection results, since Bethke stresses the desire for accuracy in ¶0023.
None of the above references explicitly disclose the monitored area being a rail road system, however the recited “railroad” is merely a very specific application of the area monitoring system. A rail road system has concerns with at least safety elements for cargos and passengers’ lives, as such classified as sensitive areas, thus falling under the scope of the Patent’s claim.  Indeed, Graetz et al. (US 2019/0054937) in at least Abstract, ¶0105, 0106, 0072 discloses a railroad managing system that manages a fleet of UAV to surveil/monitoring the rail system.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of the Patent can be used to monitor a rail road system. Graetz discloses in ¶0004 that such an implementation can provides several benefits such as effective surveillance with reduced risks for human operators.

Allowable Subject Matter
Claims 1-18 would be allowable upon the double patenting issue being resolved.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Double Patenting rejection being overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taguchi (US 2018/0365849) - According to one embodiment, a processing device includes a storage and a hardware processor. The storage is configured to store a third image and a third color component image. The third image is obtained by applying a blur changing filter to a second color component image included in a second image. The blur changing filter changes a blur shape of a first color component image included in a first image. The third color component image is included in the second image. The hardware processor is configured to calculate an evaluation value, based on the third image and the third color component image.
Meinhart (US 2017/0183096) - Apparatus and methods are provided including a protection system against undesired interference, presence, or data collection by remotely operated vehicle (ROV) including unmanned aerial vehicles, etc. In particular, various embodiments of the invention include a system operable to protect entities from harm or risks associated with ROVs as well as sensors carried by ROVs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645